 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4456 Page 1 of 37



1
2
3
4
5
6
7
8
9
10
11                           UNITED STATES DISTRICT COURT
12                          SOUTHERN DISTRICT OF CALIFORNIA
13
14   THOMAS DANIEL BOVENSIEP,                           Case No.: 17-cv-0074-GPC-AHG
15                                    Petitioner,
                                                        ORDER ADOPTING REPORT AND
16   v.                                                 RECOMMENDATION DENYING
     DEAN BORDERS, Warden,                              PETITIONER’S FIRST AMENDED
17                                                      PETITION FOR WRIT OF HABEAS
                                    Respondent.         CORPUS AND DENYING
18
                                                        CERTIFICATE OF APPEALABILITY
19
20                                                      [ECF Nos. 1, 24]
21
           Presently before this Court is a First Amended Petition (“FAP”) for Writ of Habeas
22
     Corpus, pursuant to 28 U.S.C. § 2254, filed by Petitioner Thomas Daniel Bovensiep
23
     (“Petitioner”), a state prisoner proceeding pro se. (ECF No. 10.) In his petition,
24
     Petitioner seeks to challenge his 2015 conviction in San Diego Superior Court for thirteen
25
     counts of grand theft and two counts of security fraud. (ECF No. 10.) On April 18,
26
     2018, Respondent, Dean Borders, Warden, filed a Response and supporting Lodgments.
27
28

                                                    1
                                                                            17-cv-0074-GPC-AHG
  Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4457 Page 2 of 37



 1 (ECF Nos. 19, 20.)1 Petitioner filed a Traverse on May 22, 2018. (ECF No. 23.) On
 2 October 24, 2018, Magistrate Judge Nita L. Stormes issued a Report and
 3 Recommendation (“Report”) recommending that this Court deny the Petition. (ECF No.
 4 24.) On November 8, 2018, Petitioner filed objections (“Objections”) to the Magistrate
 5 Judge’s Report. (ECF No. 25.) After a thorough review of the issues, supporting
 6 documents, and applicable law, the Court ADOPTS the Magistrate Judge’s Report and
 7 Recommendation in its entirety, OVERRULES Petitioner’s objections, DENIES the
 8 petition for writ of habeas corpus, and DENIES a certificate of appealability.
 9                                PROCEDURAL BACKGROUND
10          On February 14, 2013, the San Diego County District Attorney’s Office filed a
11 Felony Complaint against Petitioner. (Lodgment No. 5, Clerk’s Transcript [“CT”] at 1-
12 8.) On December 9, 2013, the complaint was amended, charging Petitioner with eighteen
13 counts of grand theft in violation of California Penal Code § 487(a), three counts of
14 misrepresentation in the sale of securities in violation of California Corporations Code
15 §§ 25401 and 25440, and six counts of filing a false tax return in violation of California
16 Revenue and Taxation Code § 19705(a)(1). (CT at 9-21.) The Amended Complaint
17 alleged that Petitioner stole in excess of $50,000 as to three of the grand theft counts; in
18 excess of $65,000 as to three of the grand theft counts; and in excess of $150,000 as to
19 two of the grand theft counts. (Id.) Finally, the Amended Complaint alleged that
20 Petitioner had stolen in excess of $500,000 in the course of his criminal conduct, within
21 the meaning of California Penal Code § 186.11. (Id.)
22          On March 17, 2015, following a jury trial, Petitioner was convicted of thirteen
23 counts of grand theft and two counts of false statements in connection with sale of a
24 security, and was found not guilty on the remaining counts. (Id. at 507-34.) The jury
25 further found true two sentence enhancement allegations. (Id. at 528.) On May 29, 2015,
26
27   1
    References to Lodgments throughout this order refer to Lodgments submitted in ECF Nos. 15 and 20.
   ECF No. 15 contains Lodgments of State Court Records by Respondent for Lodgments 1, 2, 3, and 4.
28 ECF No. 20 contains Lodgments of State Court Records by Respondent for Lodgments 5 and 6.

                                                     2
                                                                                17-cv-0074-GPC-AHG
  Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4458 Page 3 of 37



 1 the trial court sentenced Petitioner to nine years and four months in state prison. (Id. at
 2 732-34, 843-46.)
 3         On November 5, 2015, Petitioner appealed his conviction to the California Court
 4 of Appeal for the Fourth Appellate District. (Lodgment No. 1.) On appeal, Petitioner
 5 argued that (1) his convictions on all counts should be reversed because prejudicial
 6 delays in both investigating and bringing the matter to trial had violated Petitioner’s
 7 federal and state constitutional rights to due process and a speedy trial, and (2) his
 8 convictions on ten of the fifteen counts should be revered because they were barred by
 9 the statute of limitations. (Id.) On August 22, 2016, the Court of Appeal affirmed all of
10 the Petitioner’s convictions in a written, unpublished decision. (Lodgment No. 2.) To
11 exhaust his state court remedies, on September 21, 2016, Petitioner filed a petition for
12 review in the California Supreme Court, which was summarily denied on October 26,
13 2016. (Lodgment Nos. 3, 4.)
14         On January 5, 2017, Petitioner filed a pro se Petition for Writ of Habeas Corpus
15 pursuant to 28 U.S.C. § 2254 in the Central District of California. (ECF No. 1.) On
16 January 12, 2017, pursuant to 28 U.S.C. § 1404(a), the Central District of California
17 transferred the Petition to this Court, the Southern District of California. (EFC No. 4.)
18 On February 16, 2017, this Court dismissed the case without prejudice and with leave to
19 amend because it was not clear from the Petition that Petitioner had exhausted his state
20 judicial remedies. (ECF No. 9.)
21         On March 10, 2017, Petitioner filed his First Amended Petition for Writ of Habeas
22 Corpus, pursuant to 28 U.S.C. § 2254, proceeding pro se. (ECF No. 10.) Petitioner
23 raised two grounds in his First Amended Petition: (1) “Federal Constitutional right to
24 Speedy Trial including where there has been a substantial and/or prejudicial delay prior
25 to accusatory pleading,” and (2) “Federal Constitutional right to due process under 6th
26 Amendment and Fundamental Fairness.” (Id.) On August 31, 2017, Respondent moved
27 to dismiss this Petition. (ECF No. 14.) On September 27, 2017, Petitioner filed a
28 response in opposition to the motion to dismiss. (ECF No. 16.) On January 10, 2018,

                                                  3
                                                                            17-cv-0074-GPC-AHG
  Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4459 Page 4 of 37



 1 Magistrate Judge Nita L. Stormes issued a Report denying the motion to dismiss. (ECF
 2 No. 17.) On March 19, 2018, this Court adopted the Report. (ECF No. 18.) On April
 3 18, 2018, Respondent filed a Response to the Petition and supporting Lodgments. (ECF
 4 Nos. 19, 20.) Petitioner filed a Traverse on May 22, 2018. (ECF No. 23.) On October
 5 24, 2018, Magistrate Judge Nita L. Stormes issued a Report, recommending that this
 6 Court deny the Petition. (ECF No. 24.) On November 8, 2018, Petitioner filed
 7 Objections to the Magistrate Judge’s Report. (ECF No. 25.)
 8                                FACTUAL BACKGROUND
 9         This Court gives deference to state court findings of fact and presumes them to be
10 correct; Petitioner may rebut the presumption of correctness, but only by clear and
11 convincing evidence. See 28 U.S.C. § 2254(e)(1); Parke v. Raley, 506 U.S. 20, 35-36
12 (1992) (state court findings of historical fact, including inferences properly drawn from
13 such facts, are entitled to statutory presumption of correctness in federal habeas review);
14 Sumner v. Mata, 449 U.S. 539, 547 (1981) (deference is owed to findings of state trial
15 and appellate courts); Tinsley v. Borg, 895 F.2d 520, 525 (9th Cir. 1990) (holding factual
16 findings of state trial and appellate courts are entitled to presumption of correctness on
17 federal habeas corpus review). The following facts are taken from the California Court
18 of Appeal opinion, denying Petitioner’s direct appeal of his conviction.
19
20         Ronald Dixon—Count 1
                  In 2003, Bovensiep persuaded his pastor, Craig Knudsen, and Steven
21         Zoumaras, a business acquaintance, to purchase shares in a limited liability
22         company (LLC) for the purpose of purchasing a condominium located in
           Hawaii (the 835 property). Unbeknownst to the partners, Bovensiep listed
23         his brother-in-law, John Oakes, as the owner telling Oakes that he wanted to
24         use Oakes’s good credit. Bovensiep told Oakes, who was not in on the
           scheme, that he would put the loan in the LLC’s name, removing Oakes, as
25         soon as Bovensiep refinanced the property. Bovensiep secretly refinanced
26         the 835 property and took out a line of credit of over $114,000, but left
           Oakes listed as the owner of the property. Dixon, who had met Bovensiep
27         through Oakes and his church, bought Zoumaras’s interest in the 835
28

                                                  4
                                                                            17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4460 Page 5 of 37



1       property for a total of $117,578 in June 2005. On Thanksgiving Day 2009,
        Dixon learned that the 835 property was being foreclosed.
2
3       The Kneeshaws—Count 7
               George Kneeshaw and his wife, Terry, have known Bovensiep for
4       over 35 years. George and Bovensiep had worked as deputy sheriffs together
5       and they remained friends. In September 2007, the Kneeshaws, along with
        other individuals each invested about $60,000 toward the purchase of a
6       condominium in Kihei, Maui (the Kihei property). Bovensiep managed the
7       Kihei property. On December 5, 2009, the Kneeshaws learned that the Kihei
        property was facing foreclosure. At the end of December 2009, George
8       reported the matter to the sheriff’s department for a potential criminal
9       investigation.
10      The Kneeshaws—Counts 5, 8–11
11             Bovensiep convinced the Kneeshaws to make a series of four separate
        loan investments, supposedly to people in need. The Kneeshaws were to
12      receive monthly interest and a return of their principal after a specified time.
13      Bovensiep made some interest payments, but never repaid the principal.
        Bovensiep later admitted to Trudianne Bullard, an investigator for the
14      district attorney’s office (DA), that he used the money himself to keep his
15      scheme afloat.
16      Frederick Semeit—Count 12
17              Semeit, the Kneeshaws’ son-in-law, believed he could trust Bovensiep
        as Bovensiep seemed like a really nice guy. Semeit purchased two homes
18      using Bovensiep’s services and also obtained a $5000 loan from Bovensiep,
19      which Semeit repaid. After Semeit divorced, he gave Bovensiep a $10,000
        down payment in February 2008 for a house. When the purchase allegedly
20      fell through, Semeit gave Bovensiep another $15,000 and let Bovensiep
21      keep his initial $10,000 with the understanding that Bovensiep would pay
        Semeit interest on the money and the debt would mature in November 2008.
22      Semeit gave Bovensiep another $20,000, with a maturity date in October
23      2008. Semeit believed Bovensiep would be loaning the funds to a third
        party. Bovensiep never repaid Semeit.
24
25      Chris Miller—Count 13
              In April 2008, Miller, a church friend of Bovensiep, gave Bovensiep a
26      $48,000 down payment to purchase a condominium for Bovensiep to
27      manage. Bovensiep eventually told Miller that escrow on the property had
        been cancelled and he would give Miller his money back. Bovensiep never
28      paid Miller back. Bovensiep admitted to Bullard that when he got money

                                               5
                                                                          17-cv-0074-GPC-AHG
  Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4461 Page 6 of 37



 1        from Miller, he used it to pay someone else who had loaned him money and
          “lied” to Miller about where Miller’s money was going.
 2
 3        Robert Stevens—Count 18
                 Karen Taylor’s husband had invested money with Bovensiep and
 4        spoke very highly of Bovensiep. Taylor believed Bovensiep took the money
 5        to extend loans to third parties. Taylor referred two of her sisters, Laura
          Colling and Marsha Allen, and her best friend Diane Mullins to Bovensiep.
 6        Allen in turn referred her friend Patricia Osborne to Bovensiep. Mullins
 7        referred Stevens, her father, to Bovensiep.
                 In January 2007, Stevens invested $25,000 with Bovensiep and was to
 8        receive monthly interest and return of his principal after a specified time.
 9        Bovensiep never paid Stevens back. Bovensiep later admitted to Bullard that
          he led Stevens and others to believe the loans were for third parties, but that
10        he used the money to keep his other schemes afloat.
11
12 (Lodgment No. 2 at 2-4.)
13                                STANDARD OF REVIEW

14 I.      Review of the Magistrate Judge’s Report and Recommendation

15        The district court’s duties in connection with a magistrate judge’s report and

16 recommendation (“Report”) are set forth in Federal Rule of Civil Procedure 72(b) and 28
17 U.S.C. § 636(b)(1). The district judge “shall make a de novo determination of those
18 portions of the report . . . to which objection is made,” and “may accept, reject, or
19 modify, in whole or in part, the findings or recommendations made by the magistrate.”
20 28 U.S.C. § 636(b). The district court need not review de novo those portions of a Report
21 to which neither party objects. U.S. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
22 (en banc). When no objections are filed, the Court may assume the correctness of the
23 magistrate judge’s findings of fact and decide the motion on the applicable law.
24 Campbell v. United States Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974).
          After Magistrate Judge Stormes issued a Report, Petitioner filed objections on
25
   November 8, 2018. (ECF No. 25.) (“Objections”). In the Objections, Petitioner mainly
26
   reiterates arguments previously made, and generally challenges the Magistrate Judge’s
27
28

                                                 6
                                                                           17-cv-0074-GPC-AHG
  Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4462 Page 7 of 37



 1 Report in its entirety. (See id. at 1.) The Court reviews de novo the Magistrate Judge’s
 2 findings and recommendations.
 3         A.     Review of Habeas Petitions
 4         Federal habeas corpus relief is available only to those who are in custody in
 5 violation of the Constitution or laws of the United States. 28 U.S.C. § 2254(a). “A
 6 federal court may not issue the writ on the basis of a perceived error of state law.” Pulley
 7 v. Harris, 465 U.S. 37, 41 (1984). “[A] mere error of state law is not a denial of due
 8 process.” Engle v. Isaac, 456 U.S. 107, 121 n.21 (1982) (internal quotations omitted).
 9 “If it plainly appears from the face of the petition . . . that the petitioner is not entitled to
10 relief . . . the judge shall make an order for summary dismissal.” See Hendricks v.
11 Vasquez, 908 F.2d 490 (9th Cir. 1990). The facts alleged in the petition must be
12 sufficiently specific to allow the Court to understand the claim. See id. at 491-92.
13         B.     AEDPA
14         The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) governs
15 this Petition. See Lindh v. Murphy, 521 U.S. 320, 336-37 (1997). AEDPA imposes a
16 “highly deferential standard for evaluating state court rulings, which demands that state
17 court decisions be given the benefit of the doubt.” Woodford v. Visciotti, 537 U.S. 19, 24
18 (2002) (internal citations and quotation marks omitted). 28 U.S.C. § 2254, as amended
19 by the AEDPA, provides in relevant part as follows:
20         (d) An application for a writ of habeas corpus on behalf of a person in
21         custody pursuant to the judgment of a state court shall not be granted with
           respect to any claim that was adjudicated on the merits in State court
22         proceedings unless the adjudication of the claim-
23         (1) resulted in a decision that was contrary to, or involved an unreasonable
24         application of, clearly established Federal law, as determined by the
           Supreme Court of the United States; or
25
           (2) resulted in a decision that was based on an unreasonable determination of
26
           the facts in light of the evidence presented in the State court proceeding.
27 28 U.S.C. § 2254(d).
28

                                                    7
                                                                                17-cv-0074-GPC-AHG
  Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4463 Page 8 of 37



 1         The “clearly established Federal law” clause in § 2254(d)(1) refers to the
 2 “governing legal principle or principles” previously articulated by the Supreme Court.
 3 Lockyer v. Andrade, 538 U.S. 63, 71-72 (2003). Only Supreme Court precedent may
 4 constitute “clearly established Federal law,” but circuit law has persuasive value
 5 regarding what law is “clearly established” and what constitutes “unreasonable
 6 application” of that law. Duchaime v. Ducharme, 200 F.3d 597, 600 (9th Cir. 2000);
 7 Robinson v. Ignacio, 360 F.3d 1044, 1057 (9th Cir. 2004). A state court need not cite
 8 Supreme Court precedent when resolving a habeas corpus claim, “[s]o long as neither the
 9 reasoning nor the result of the state-court action contradicts [Supreme Court precedent].”
10 Early v. Packer, 537 U.S 3, 8 (2002) (per curiam).
11         “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the
12 state court arrives at a conclusion opposite to that reached by [the Supreme] Court on a
13 question of law or if the state court decides a case differently than [the Supreme] Court
14 has on a set of materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 413
15 (2000). A state court decision is “contrary to” clearly established Supreme Court
16 precedent if it “‘applies a rule that contradicts the governing law set forth in [Supreme
17 Court’s] cases’ or if it ‘confronts a set of facts that are materially indistinguishable from a
18 decision of [the Supreme] Court and nevertheless arrives at a result different from our
19 precedent.’” Early, 537 U.S. at 8 (quoting Williams, 529 U.S. at 405-06).
20         Under the “unreasonable application” clause, the Court may grant relief “if the
21 state court identifies the correct rule from [the Supreme Court’s] cases but unreasonably
22 applies it to the facts of the particular state prisoner’s case.” Williams, 529 U.S. at 407-
23 08; Lockyer v. Andrade, 538 U.S. 63, 75 (2003) (holding that the state court’s application
24 of clearly established federal law must be “objectively unreasonable”). “[A] federal
25 habeas court may not issue the writ simply because that court concludes in its
26 independent judgment that the relevant state-court decision applied clearly established
27 federal law erroneously or incorrectly. Rather, that application must also be
28 unreasonable.” Williams, 529 U.S. 411. Under AEDPA, relief is also available where

                                                  8
                                                                             17-cv-0074-GPC-AHG
  Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4464 Page 9 of 37



 1 the state court predicated its adjudication of a claim on an unreasonable factual
 2 determination. Miller–El v. Dretke, 545 U.S. 231, 240 (2005). This inquiry is explicitly
 3 limited to the evidence that was before the state court. 28 U.S.C. § 2254(d)(2).
 4         A federal court uses the decision of the highest state court to make its habeas
 5 determination. Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991). However, if no
 6 reasoned decision from the highest state court exists, the Court “looks through” to the last
 7 reasoned state court decision and presumes it provides the basis for the higher court’s
 8 denial of a claim or claims. Id. at 805-06. See Berghuis v. Thompkins, 560 U.S. 370, 380
 9 (2010) (holding that the state court of appeal’s decision on direct appeal was the relevant
10 state-court decision for purposes of the AEDPA standard of review where state supreme
11 court had denied discretionary review of the decision on direct appeal). When the state
12 court’s adjudication is set forth in a reasoned opinion, § 2254(d)(1) review is confined to
13 “the state court’s actual reasoning” and “actual analysis.” Frantz v. Hazey, 533 F.3d 724,
14 738 (9th Cir. 2008) (en banc).
15         Here, the California Court of Appeal denied Petitioner’s claims in a reasoned
16 decision on direct appeal. (Lodgment No. 2.) Subsequently, the California Supreme
17 Court summarily denied Petitioner’s petition for review. (Lodgment No. 4.) Therefore,
18 the California Court of Appeal’s decision on direct appeal constitutes the relevant state
19 court adjudication on the merits for purpose of the AEDPA standard of review.
20 (Lodgment No. 2.)
21                                        DISCUSSION
22 I.      Exhaustion
23         A state prisoner must exhaust his state court remedies before petitioning for a writ
24 of habeas corpus in federal court. 28 U.S.C. §§ 2254(b) and (c); Baldwin v. Reese, 541
25 U.S. 27, 29 (2004); O'Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); Peterson v.
26 Lampert, 319 F.3d 1153, 1155 (9th Cir.2003) (en banc). “The exhaustion-of-state-
27 remedies doctrine, now codified at 28 U.S.C. §§ 2254(b) and (c), reflects a policy of
28 federal-state comity, an accommodation of our federal system designed to give the State

                                                  9
                                                                            17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4465 Page 10 of 37



 1 an initial opportunity to pass upon and correct alleged violations of its prisoners’ federal
 2 rights.” Picard v. Connor, 404 U.S. 270, 275 (1971) (internal quotation marks, citations
 3 and footnote omitted).
 4         The exhaustion requirement is satisfied when “the federal claim has been fairly
 5 presented to the state courts.” Picard, 404 U.S. at 275; Duncan v. Henry, 513 U.S. 364,
 6 365 (1995) (per curiam). The purpose of the “fair presentation” requirement is to
 7 “provide the state courts with a ‘fair opportunity’ to apply controlling legal principles to
 8 the facts bearing upon [petitioner’s] constitutional claim.” Anderson v. Harless, 459 U.S.
 9 4, 6 (1982) (per curiam); Solis v. Garcia, 219 F.3d 922, 930 (9th Cir. 2000), cert. denied,
10 534 U.S. 839 (2001). Thus, fair presentation requires that Petitioner must present “both
11 the operative facts and the federal legal theory on which his claim is based [to] the state
12 courts [. . . and Petitioner] must have characterized the claims he raised specifically as
13 federal claims.” Castillo v. McFadden, 399 F.3d 993, 999 (9th Cir. 2005) (citations and
14 internal quotation marks omitted), cert. denied, 546 U.S. 818 (2005). To do so, “the
15 petitioner must have either referenced specific provisions of the federal constitution or
16 cited to federal or state cases involving the legal standard for a federal constitutional
17 violation.” Id.
18         Here, Petitioner raises two grounds for habeas relief:
19         (1) Pre-charging delay: Petitioner alleges he was denied his “Federal Constitutional
20         right to [a] speedy trial including where there has been a substantial and/or
           prejudicial delay prior to accusatory pleading,” and that the delays resulted in the
21         destruction of exculpatory evidence which violated his rights to due process and
22         fundamental fairness under the Sixth and Fourteenth Amendments. (ECF No. 10
           at 6; ECF No. 10-1 at 1-8.)
23
           (2) Post-charging delay: Petitioner alleges he was denied his “Federal
24         Constitutional right to due process under [Sixth] Amendment and fundamental
25         fairness” by the destruction of exculpatory evidence caused by “‘unjustified’ and
           ‘negligent’ delays in an already ‘old case’” by the prosecution after he was
26         charged. (ECF No. 10 at 7; ECF No. 10-1 at 1-8.)
27         The Court finds Petitioner’s grounds for relief are exhausted because Petitioner
28

                                                  10
                                                                             17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4466 Page 11 of 37



 1 fairly presented them to the California Supreme Court on discretionary review.
 2 Petitioner’s first claim filed in state court asserted “the prejudicial delays in both
 3 investigating and bringing this matter to trial violated [Petitioner’s] federal and state
 4 constitutional rights to due process and a speedy trial.” (Lodgment No. 1 at 23). In his
 5 state brief, Petitioner argued that the prosecution’s substantial pre- and post-arraignment
 6 delays prejudiced him and violated his rights to a speedy trial and due process under the
 7 Sixth and Fourteenth Amendments (citing Klopfer v. North Carolina, 386 U.S. 213, 224-
 8 25 (1967) and Barker v. Wingo, 407 U.S. 514, 530-33. (1972)). (See Lodgment No. 3 at
 9 12-18.) Therefore, Petitioner has properly exhausted his claims by fairly presenting
10 every issue raised in his federal petition to the state’s highest court on direct appeal.2
11 II.      Pre-charging Delay (Claim one)
12          Petitioner alleges in claim one that he was denied his “Federal Constitutional right
13 to [a] speedy trial including where there has been a substantial and/or prejudicial delay
14 prior to accusatory pleading.” (ECF No. 10 at 6.) He contends the pre-charging delay
15 resulted in the destruction of exculpatory evidence in violation of his rights to
16 fundamental fairness and due process under the Sixth and Fourteenth Amendments.
17 (ECF No. 10-1 at 1-7.) Additionally, Petitioner alleges that his due process rights were
18 violated when the state court failed to properly apply the state statute of limitations as to
19 count 13 (Chris Miller's charge). (Id. at 8.) Finally, under claim one, Petitioner contends
20 that the pre-charging delay resulted in violation of his right to a speedy trial. (Id. at 2-4.)
21          Respondent answers that the state court correctly found that Petitioner “fails to
22
23   2
       After Petitioner filed his FAP, Respondent filed a motion to dismiss the petition, arguing that Petitioner
     had failed to exhaust his state court remedies as to some of the grounds raised in his FAP. (ECF No. 14-
24   1 at 3.) Respondent argued that Petitioner had raised the following unexhausted grounds: (1) the
25   prosecution failed to gather exculpatory evidence from his storage unit before the documents were
     destroyed, (2) the prosecution singled him out for prosecution while ignoring the crimes committed by
26   the prosecution witnesses and filed charges against him it knew were false, and (3) the prosecutor
     obstructed justice. In his opposition to the motion, Petitioner expressly denied raising those grounds,
27   despite the grounds being argued in his FAP. (ECF No. 16 at 4.) Subsequently, this Court found that
     “assuming that [Petitioner] originally intended to assert claims based on the three grounds raised in the
28   Attachment section of the FAP, he has now abandoned those claims.” (ECF No. 18 at 4.)

                                                         11
                                                                                        17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4467 Page 12 of 37



 1 overcome the relitigation bar of the . . . AEDPA and is precluded from habeas relief
 2 because he has failed to show that a state-court decision on the merits was (1) ‘contrary
 3 to’ an already existing and clearly established Supreme Court holding; (2) involved an
 4 unreasonable application of such a holding; or (3) was based on an unreasonable
 5 determination of the facts in light of the evidence before the state court.” (ECF No. 19 at
 6 2.)
 7         A.     Additional Background

 8        The prosecution learned that Bovensiep may have committed a crime on
 9        December 30, 2009, when George Kneeshaw filed a report with the sheriff’s
          department. It is unclear when the sheriff’s department referred the matter to
10        the DA. The prosecutor represented to the court that the DA received the
11        case in April 2010. However, the People’s opposition papers and a timeline
          prepared by Bullard indicate the DA received the matter in February 2010.
12        In May 2010, a deputy district attorney contacted George Kneeshaw about
13        the matter. Thereafter, there was about a four-month delay until the DA
          referred the matter to Bullard in October 2010.
14
15 (Lodgment No. 2 at 8.)
16        Bullard prepared a detailed timeline showing an active investigation of the
17        matter. After Bullard received the matter she immediately started
          interviewing witnesses and securing documents. In 2010, Bullard asked for
18        assistance from Steven Papet, an investigative auditor with the California
19        Department of Justice, because she knew the matter was going to be
          “document heavy.” In July 2011, Bullard e-mailed Papet that the DA was
20        ready to file as soon as he finished his analysis. However, the investigation
21        then led to the discovery of additional victims. In June 2012, Bullard learned
          that Collings and Taylor might be victims. Through that interview Bullard
22        learned that about Stevens and Allen and interviewed them in July 2012.
23        Thus, the DA was discovering additional victims six months before it filed
          charges against Bovensiep.
24
25 (Id. at 11.)
26        Before trial, Bovensiep sought to dismiss the case based on violation of his
27        rights to due process and speedy trial, claiming the delay resulted in the loss
          of bank documents [account prior to December 21, 2007,] destroyed in the
28        normal course of business and the loss of all records he kept in a storage

                                                12
                                                                           17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4468 Page 13 of 37



 1         facility [in September 2013 when a storage unit he had leased was seized for
           nonpayment].
 2
 3 (Id. at 5.)
 4         Bovensiep argued below that the bank records and the records in the storage
 5         facility would have shown he used the victim’s funds in the normal course of
           his real estate business, and that he told some of the victims that he took
 6         their money not to lend to third parties, but to keep his businesses afloat.
 7 (Id. at 8.)
 8          The trial court deferred consideration of the motion until after trial, so as to
 9         better assess any resulting prejudice to Bovensiep. Following trial,
           Bovensiep again moved to dismiss the action based on the alleged
10         constitutional violations.
11 (Id. at 5-6.)
12           The prosecutor speculated that the unavailability of an investigator caused [a
13           four-month delay until the DA referred the matter to Bullard in October
             2010]. [B]ut [the prosecutor] presented no evidence on the issue. On this
14           basis alone, the trial court properly found this four-month delay unjustified.
15           The trial court concluded, however, that this unjustified delay did not cause
             the missing documents; thus, Bovensiep was not prejudiced by the delay.
16           Substantial evidence supports this conclusion.
17   (Id. at 8.)
18           The court noted that by the People’s own admission, the case had “sat
19           around” from April or May 2010 to October 2010. Nonetheless, it concluded
             this unjustified delay did not result in any prejudice as this delay did not
20           cause the missing documents. The trial court found that the great age of the
21           case was primarily attributable to how long it took the victims to discover
             Bovensiep’s possible criminal activities and bring him to the attention of law
22           enforcement.
23   (Id. at 6.)
24
           B.     Denial of Due Process
25
           Petitioner claims that his due process rights were violated by pre-charging delay
26
     that impaired his ability to properly defend against the charges. (ECF No. 10-1 at 1-8.)
27
     Respondent answers that the state court reasonably rejected the claim that the pre-
28

                                                   13
                                                                              17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4469 Page 14 of 37



 1 charging delay violated Petitioner’s due process rights. (ECF No. 19-1 at 11.)
 2               1.     Denial of Due Process Based on Destruction of Exculpatory
 3                      Evidence
 4         Petitioner argues that his due process rights were violated by pre-charging delay
 5 that caused destruction of exculpatory documents (bank records and the records in the
 6 storage facility), which would have proved his innocent. (ECF No. 10-1 at 5.)
 7         Respondent answers that substantial evidence supported that Petitioner was not
 8 prejudiced by the pre-charging delay and that the “delay was due to the prosecution
 9 taking a reasonable amount of time to investigate and gather evidence to support a
10 complex case.” (ECF No. 19-1 at 17.)
11                      i.     Petitioner’s Allegations
12         Petitioner contends the state court erred in finding that the pre-charging delay,
13 which was not attributable to him, was non-prejudicial. (ECF No. 10-1 at 1-8.) He
14 claims that he would have been found not guilty but for the destruction of evidence
15 caused by pre-charging delays attributable to the prosecution. (Id.) Petitioner contends
16 that “[t]he timeline, prepared by the prosecution, shows working on the case for only 65
17 days of a [three]-year investigation. This makes the ‘delay’ [two and half] years or more.”
18 (Id. at 3.) Petitioner argues that “[t]he prosecution’s ‘significant delay’ allowed the
19 destruction of the petitioner’s documents that had been in petitioner’s business storage
20 unit” and of the Petitioner’s bank documents which are routinely destroyed every seven
21 years. (Id. at 2.) Petitioner further alleges that “the prosecution had all the information
22 and the petitioner had a reasonable assumption that the prosecution would subpoena and
23 collect all evidence. Petitioner argues that the documents, assumed collected, would
24 prove his innocence” and that the storage facility destroyed “95 boxes, 2500 pounds of
25 petitioner’s files,” which “support[s] the proof of client files located in storage ignored by
26 the prosecution.” (Id.) Petitioner alleges that he “was able to reproduce some [of the
27 destroyed documents] from other sources,” and that these “reproduced documents were
28 shown as proof of Petitioner’s innocence, and he was acquitted of those relevant

                                                 14
                                                                            17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4470 Page 15 of 37



 1 charges.” (Id.)
 2                        ii.   Clearly Established Federal Law
 3         A court must utilize a two-prong test for determining whether pre-charging delay
 4 has risen to the level of a denial of due process. United States v. Lovasco, 431 U.S. 783,
 5 789-90 (1977). Under the first prong, the defendant must prove that “actual prejudice”
 6 resulted from the pre-charging delay. Id. See also United States v. Moran, 759 F.2d 777,
 7 782 (9th Cir. 1985) (petitioners who allege a violation of their Fifth Amendment right to
 8 due process based on pre-charging delay, have “a heavy burden to prove” that the delay
 9 caused “actual,” “definite,” and “non-speculative” prejudice).
10          Subsequent to the establishment of the actual prejudice, the court must weigh the
11 length of the pre-charging delay against the reason for the delay. Lovasco, 431 U.S. at
12 790. Due process requires dismissal of the indictment if it is shown that the pre-charging
13 delay caused substantial prejudice to the defendant’s right to a fair trial and that the delay
14 was “an intentional device to gain tactical advantage over the defendant.” United States
15 v. Marion, 404 U.S. 307, 324 (1971). “Investigative delay” is fundamentally unlike delay
16 undertaken by the prosecution “solely to gain tactical advantage over the defendant.”
17 Lovasco, 431 U.S. at 795. A prosecutor is abiding by “elementary standards of fair play
18 and decency,” rather than deviating from them, “if he refuses to seek indictments until he
19 is completely satisfied that he should prosecute and will be able promptly to establish
20 guilt beyond a reasonable doubt.” Id. The Court held that “prosecutors are under no duty
21 to file charges as soon as probable cause exists but before they are satisfied they will be
22 able to establish the suspect's guilt beyond a reasonable doubt.” Id. at 791. To impose a
23 duty “to file charges as soon as probable cause exists but before [the prosecutor] is
24 satisfied [he or she] will be able to establish the suspect's guilt beyond a reasonable
25 doubt[,] . . . would have a deleterious effect both upon the rights of the accused and upon
26 the ability of society to protect itself.” Id. at 791.
27         “To prosecute a defendant following investigative delay does not deprive the
28 defendant of due process, even if his defense might have been somewhat prejudiced by

                                                   15
                                                                            17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4471 Page 16 of 37



 1 the lapse of time.” Id. at 796. See also New v. Uribe, 532 F. App'x 743, 744 (9th Cir.
 2 2013) (state appellate court did not unreasonably apply clearly established federal law
 3 when concluding that the pre-charging delay of thirty years had not violated defendant’s
 4 due process rights).
 5         Moreover, “the Due Process Clause does not permit courts to abort criminal
 6 prosecutions simply because they disagree with a prosecutor's judgment as to when to
 7 seek an indictment.” Lovasco, 431 U.S. at 790. Likewise, “[j]udges are not free, in
 8 defining “due process,” to impose on law enforcement officials their “personal and
 9 private notions” of fairness and to “disregard the limits that bind judges in their judicial
10 function.” Id. (quoting Rochin v. California, 342 U.S. 165, 170 (1952)). Rather, the
11 Supreme Court has explained that “our task is more circumscribed.” Lovasco, 431 U.S.
12 at 790. Federal courts “are to determine only whether the action complained of . . .
13 violates those fundamental conceptions of justice which lie at the base of our civil and
14 political institutions, and which define the community’s sense of fair play and decency.”
15 Id. (internal citations and quotation marks omitted). Such determinations require case-
16 by-case consideration. See Lovasco, 431 U.S. at 796-97; Marion, 404 U.S. at 324-25.
17                        iii.   The State Court’s Ruling
18         On direct appeal, the California Court of Appeal denied Petitioner’s claim that the
19 pre-charging delay violated his due process rights and the California Supreme Court
20 summarily denied Petitioner’s petition for review. (Lodgment Nos. 2, 4.) Therefore, this
21 claim was exhausted on direct appeal. Accordingly, this Court looks through to the
22 reasoned decision of the California Court of Appeal as the relevant state court
23 adjudication on the merits for purpose of the AEDPA standard of review.
24         In making its determination regarding this claim, the appellate court relied on
25 California authority, holding that a federal due process claim based on pre-charging delay
26 requires that the delay was undertaken to gain a tactical advantage over the defendant.
27 (Lodgment No. 2 at 7.) The appellate court held that “if the delay was merely negligent,
28 a greater showing of prejudice would be required to establish a due process violation.”

                                                 16
                                                                            17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4472 Page 17 of 37



 1 Id. Additionally, the court relied on the clearly established federal law, Lovasco, to
 2 weigh the length of the pre-charging delay against the reason for the delay, and
 3 concluded that “the trial court did not abuse its discretion in refusing to dismiss the
 4 charges against [Petitioner] based on pre-charging delay.” (Id. at 11.)
 5                        iv.    Analysis
 6          To determine whether the pre-charging delay violated Petitioner’s due process
 7 rights, the California Court of Appeal correctly relied on California authority, which had
 8 relied on Lovasco, stating that prosecuting “a defendant following investigative delay
 9 does not deprive the defendant of due process, even if his or her defense might have been
10 somewhat prejudiced by the lapse of time.” (Lodgment No. 2 at 6-7 (citing People v.
11 Dunn–Gonzalez, 47 Cal.App.4th 899, 915 (1996)); Lodgment No. 2 at 11 (citing
12 Lovasco, 431 U.S. at 796).) The appellate court explained:
13          The task of the reviewing court is to determine whether pre-charging delay violates
14          the fundamental conceptions of justice which lie at the base of our civil and
            political institutions and which define the community’s sense of fair play and
15          decency. Prosecutors are under no duty to file charges as soon as probable cause
16          exists but before they are satisfied they will be able to establish the suspect’s guilt
            beyond a reasonable doubt.
17
     (Lodgment No. 2 at 6.) Relying on California authority, the appellate court employed a
18
     three-part test to determine whether Petitioner’s due process right to a fair trial had been
19
     violated because of pre-charging delay: “(1) the defendant must show that he has been
20
     prejudiced by the delay, whereupon (2) the burden shifts to the People to justify the
21
     delay, and (3) the court balances the harm against the justification.” (Id. at 7.) Further,
22
     the court held “[w]hether a defendant met the initial burden of showing prejudice is a
23
     factual question for the trial court.” (Id. at 7.)
24
            To determine whether Petitioner was prejudiced by the pre-charging delay, the
25
     court of appeal considered numerous factors, including the actual cause of the destruction
26
     of the documents. (See id. at 8-11.) After reviewing all of the factors, the court found
27
     that substantial evidence supported that Petitioner was not prejudiced by the delay. (See
28

                                                    17
                                                                              17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4473 Page 18 of 37



 1 id. at 9.) As to the cause of the destruction of the petitioner’s documents that were in
 2 petitioner’s storage unit, the appellate court noted the following factors. First, the
 3 elateate court noted that the records from the storage facility showed that Petitioner
 4 habitually failed to timely pay the rental fee “from June 2008 until the time the storage
 5 facility notified him in March 2013 that the stored property would be sold.” (Id. at 9.
 6 See also CT 576-83.) This evidence counters Petitioner’s argument that the documents in
 7 the storage unit were destroyed as a result of the delays in the prosecution of the action.
 8 As the records from the storage facility show, since June 2008, when Petitioner rented the
 9 storage unit, he continuously received lien notices and auction warnings due to his
10 habitual failure to pay the rental fee. (See CT 559-82.)
11         Second, the appellate court noted that the “documents in the storage facility went
12 to auction in August 2013, but were not actually destroyed until September 2013.” (Id. at
13 9.) Therefore, from January 2013, when Petitioner was charged, to September 2013,
14 when the documents were destroyed, Petitioner had nine months to recover the
15 documents. However, Petitioner failed to recover the documents or inform the
16 prosecution of the importance of these documents before the storage facility had them
17 destroyed. Therefore, the pre-charging delay is not the cause of the destruction of the
18 documents in the storage unit but Petitioner’s failure to recover the documents, until nine
19 months after the charges were filed against him, is the actual cause of the documents’
20 destruction.
21         Third, the “[n]otes from the storage facility show that Bovensiep intentionally
22 allowed the contents of the unit to go to auction.” (Id. at 9. See also CT at 576.) The
23 notes indicate that on May 11, 2013, during a phone conversation between Petitioner and
24 the storage facility, Petitioner stated that “he was going to let unit go to auction.” (See
25 CT at 576.) This evidence indicates Petitioner’s deliberate failure to recover the
26 documents, and shows that Petitioner’s own intentional decision was the cause of the
27 destruction of the documents in the storage unit.
28         Fourth, since Petitioner was arrested on January 29, 2013, and interviewed the

                                                  18
                                                                            17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4474 Page 19 of 37



 1 following day, he “had adequate time to inform the prosecution of the importance of
 2 these documents before the storage facility had them destroyed [in September 2013].”
 3 (Id. at 9.) This finding is supported by the fact that Petitioner had nine months to inform
 4 the prosecution but instead intentionally decided to let the storage unit go to auction.
 5         Therefore, based on the above factors the appellate court properly held that “[t]he
 6 trial court correctly found that any pre-charging delay did not result in the destruction of
 7 the storage facility documents.” (Id. at 9 (citing People v. Cowan, supra, 50 Cal.4th at p.
 8 432 (“a suspect who, knowing of police interest, fails to preserve alibi evidence in his
 9 control, cannot complain that a delay in charging violated his due process rights”)).)
10         As to the destruction of bank records, the appellate court considered the fact that
11 although Petitioner hoped to rely on the bank records and the records in the storage
12 facility to establish that “he used the victim[s’] funds in the normal course of his real
13 estate business, and that he told some of the victims that he took their money not to lend
14 to third parties, but to keep his business afloat,” his confessions to the prosecutor
15 contained strong evidence to the contrary. (Lodgment No. 2 at 8, 10.) For example, the
16 court noted that (1) Petitioner “admitted to [the prosecutor] that he took about $55,000
17 from the 835 property as loans for himself or his business that he never repaid”; (2)
18 Petitioner “admitted taking money from certain victims telling them the funds would be
19 used as loans to needy third parties, but that he used these funds to keep the
20 condominiums afloat”; (3) Petitioner “stated that things started to ‘snowball( )’ as he was
21 borrowing from one individual to pay another”; (4) Petitioner “conceded that when the
22 victims confronted him about the money, he lied to them with false stories because he
23 had already spent the money to keep everything afloat.” (Id. at 10.) In his Objections to
24 the Report, Petitioner argues that “[n]ot one piece of written evidence supporting the
25 respondent theory of borrowing money under false pretense was ever submitted.” (ECF
26 No. 25 at 7.) However, Petitioner’s own statements, as mentioned above, contradict this.
27 To further examine the record regarding trial court’s finding that Petitioner did not suffer
28 actual prejudice, the appellate court noted that Petitioner’s statements to the prosecutor

                                                  19
                                                                            17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4475 Page 20 of 37



 1 “supported an inference that he took some of the money (1) knowing he would not be
 2 able to repay it, supporting theft by embezzlement, or (2) based on false representations
 3 that he would be loaning the money to needy people, supporting theft by false pretense.”
 4 (Lodgment No. 2 at 10.)
 5         The appellate court further found that “[e]ven assuming the loss of bank records
 6 during the investigation of the case prejudiced [Petitoner], the justifiable investigative
 7 delay outweighed [Petitioner]’s showing of prejudice.” (Id. at 9.) In reaching this
 8 conclusion, the court cited to the investigation timeline provided by the prosecution and
 9 held “[t]he evidence supports the trial court’s conclusion that once the DA assigned the
10 matter to Bullard, the time required to investigate justified any delay in charging
11 [Petitioner].” Thus, in accord with Lovasco, the appellate court carefully weighed the
12 prejudice to Petitioner against the justifications for the delay and found that, because the
13 justifications outweighed the prejudice, the pre-charging delay did not amount to a due
14 process violation. (Lodgment No. 2 at 11.) Accordingly, the appellate court concluded
15 that “the trial court did not abuse its discretion in refusing to dismiss the charges against
16 [Petitioner] based on pre-charging delay.” (Id.)
17         To determine whether pre-charging delay had risen to the level of a denial of due
18 process, the appellate court began by conducting a thorough examination of the
19 investigation timeline provided by the prosecution, and found that the prosecution “[had]
20 prepared a detailed timeline showing an active investigation of the matter.” (Lodgment
21 No. 2 at 11.) (emphasis added). The appellate court noted that “after [the prosecutor]
22 received the matter she immediately started interviewing witnesses and securing
23 documents.” (Id.) emphasis added). The appellate court further explained that because
24 the prosecutor knew that the case was going to be “document heavy,” she asked for
25 assistance from an investigative auditor with the California Department of Justice. (Id. at
26 11.) The investigation timeline shows that the prosecutor interviewed eight individuals
27 regarding the case from October 1, 2009, when the prosecutor received the case, to
28 December 1, 2010, when the prosecutor consulted the auditor. This supports the state

                                                  20
                                                                             17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4476 Page 21 of 37



 1 court’s finding that the timeline showed an active investigation of the matter and that the
 2 prosecutor immediately started interviewing witnesses and securing documents after she
 3 received the matter. The court further noted that in July 2011, the prosecutor e-mailed
 4 the auditor stating that “the DA was ready to file as soon as he finished his analysis.
 5 However, the investigation then led to the discovery of additional victims.” (Id. at 11.)
 6 In June 2012, six months before the charges were filed against Petitioner, the prosecutor
 7 discovered additional victims, learning that Collings and Taylor might be victims. (Id. at
 8 11.) It should be noted that even after Petitioner was charged, the prosecutor continued
 9 to interview witnesses and acquire additional evidence regarding the matter. This shows
10 that as the prosecutor testified and as the state court correctly found, the matter was
11 “document heavy,” thus it required that the prosecutor spend more time gathering all of
12 the relevant evidence.
13         Accordingly, the state court correctly held that the detailed timeline prepared by
14 the prosecutor showed an active investigation of the matter, and that the only unjustified
15 pre-charging delay, the four-month delay in referring the case to the prosecutor, was not
16 prejudicial.
17         In addition to the appellate court’s reasoning, no actual prejudice to the conduct of
18 the defense is alleged or proved, by the Petitioner, and there is no showing that the
19 Government intentionally delayed to gain some tactical advantage over Petitioner.
20 Petitioner argues that “[s]olid proof that allowing those documents destroyed in storage,
21 would lead to acquittal, and was the actual reason the prosecution ignored and avoided
22 those documents and created prejudice.” (ECF No. 10-1 at 2.) However, Petitioner’s
23 argument is speculative, and Petitioner proffers no evidence that either the prosecution or
24 law enforcement intentionally delayed in commencing prosecution for the purpose of
25 prejudice to the defense, or in spite of a known risk of prejudice to the defense.
26         As the appellate court noted, records form the storage facility show that
27 Petitioner’s non-payment of the rental fee, not the prosecution’s alleged intentional delay,
28 caused the destruction of the documents in the storage facility. From January 29, 2013,

                                                 21
                                                                            17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4477 Page 22 of 37



 1 when Petitioner was arrested until September 2013, when the documents in the storage
 2 facility were destroyed, Petitioner had nine months to recover the documents in the
 3 storage facility that would have allegedly exculpated him. Petitioner failed to pay for the
 4 rental fee, recover the documents, or inform the prosecution about the existence of the
 5 documents in the storage facility.
 6         Further, the storage facility’s record show that Petitioner habitually failed to timely
 7 pay the rental fee from June 2008 until the time the storage facility notified him in March
 8 2013 that the stored property would be sold due to nonpayment. Nine months lapsed
 9 after Petitioner was charged before the documents were destroyed by the storage facility.
10 Accordingly, even assuming that the pre-charging delay was unreasonable, the
11 destruction of the documents in the storage facility was not caused by the pre-charging
12 delay but it was caused by Petitioner’s continued non-payment of the rental fee before
13 and after he was charged.
14         Moreover, Petitioner alleges that “[p]rejudice [was] caused and proved, as re-
15 creation of some documents from storage proved inconsistent with relevant witness
16 testimony and petitioner was acquitted of those relevant charges based on those
17 documents.” (ECF No. 10-1 at 3.) However, Petitioner fails to carry his “heavy burden”
18 to prove that the pre-charging delay caused “actual,” “definite,” and “non-speculative”
19 prejudice. Moran, 759 F.2d 777 at 782. Petitioner cannot establish that the destruction
20 of his documents was prejudicial because, as explained above, the documents would not
21 have acquitted him of the charges on which he was convicted.
22         Additionally, Petitioner argues that “[t]he [state] [c]ourt ruled clearly that the delay
23 was caused by prosecution’s ‘unjustified’ negligence,’ and that ‘definitely’ documents
24 were ‘not available.’” (ECF No. 10-1 at 3.) However, Petitioner misinterprets the state
25 court’s finding. The state court finding of unjustified delay pertains only to the four-
26 month delay from May 2010, when the District Attorney’s office contacted George
27 Kneeshaw (the victim who filed a report with the sheriff’s department) until February
28 2010, when the matter was referred to the prosecutor. (See Lodgment No. 2 at 8.) The

                                                  22
                                                                              17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4478 Page 23 of 37



 1 state court found the four-month delay unjustified because the prosecutor did not present
 2 evidence supporting her speculation that the unavailability of an investigator had caused
 3 the delay. (Id. at 8.) The state court’s finding of unjustified delay does not pertain to the
 4 entire pre-charging process. Moreover, the state court concluded that even the unjustified
 5 four-month delay did not cause the missing documents; thus, Petitioner was not
 6 prejudiced by the delay. (Id. at 9.) As the appellate court noted “[t]he trial court found
 7 that the great age of the case was primarily attributable to how long it took the victims to
 8 discover Bovensiep’s possible criminal activities and bring him to the attention of law
 9 enforcement.” (Id. at 6.)
10         Finally, even if petitioner experienced pre-indictment delay, such delay did not
11 violate fundamental concepts of justice. See Lovasco, 431 U.S. at 796 (“to prosecute a
12 defendant following investigative delay does not deprive him of due process, even if his
13 defense might have been somewhat prejudiced by the lapse of time”).
14         In sum, the Court finds the appellate state court’s rejection of this claim is neither
15 contrary to, nor an unreasonable application of, clearly established federal law, nor based
16 on an unreasonable determination of the facts. Even if Petitioner could satisfy the
17 aforementioned standard, he has failed to allege facts which, if true, demonstrate a
18 violation of his federal constitutional rights. Accordingly, this Court ADOPTS the
19 Magistrate Judge’s recommendation to DENY habeas relief on the due process claim
20 based on destruction of exculpatory evidence.
21               2.     Denial of Due Process Based on Violation of State’s Statute of
22                      Limitations
23         Petitioner claims denial of due process based on violation of the applicable state
24 statute of limitations. The California Court of Appeal denied this claim on direct appeal
25 and the California Supreme Court summarily denied Petitioner’s petition for review.
26 (Lodgment Nos. 2, 5.) Accordingly, this Court looks through to the reasoned decision of
27 the California Court of Appeal as the relevant state court adjudication on the merits for
28 purpose of the AEDPA standard of review.

                                                  23
                                                                             17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4479 Page 24 of 37



 1         Petitioner claims that "Miller’s charge, count 13 was outside of the statute of
 2 limitations,” because “Miller wrote a letter to probation relating to sentencing after
 3 trial . . . clearly stat[ing], ‘I realized I was scammed . . . in 2007” and therefore, the
 4 prosecution, which began in February 2013, was barred by the four-year statute of
 5 limitations. (ECF No. 10-1 at 8.) Petitioner’s claim is that the state court failed to
 6 properly apply the state statute of limitations based on the facts of his case. (Id.)
 7 Petitioner argues that his due process rights were violated when the state court convicted
 8 him of count 13 (Miller’s charge) that was knowingly filed by the prosecution "outside of
 9 the statute of limitations.” (Id.) However, Petitioner does not cite, nor is the Court
10 aware, of any “clearly established” Supreme Court precedent that due process prohibits a
11 conviction based on conduct occurring outside a state’s statute of limitations.
12         A petitioner may not “transform a state-law issue into a federal one merely by
13 asserting a violation of due process.” Langford v. Day, 110 F.3d 1380, 1389 (9th
14 Cir.1996). Although the FAP references the Fifth and Fourteenth Amendments of the
15 U.S. Constitution, Petitioner’s claim pertains to the California state court’s application of
16 the statute of limitations. “[A]s a matter of constitutional law . . . statutes of limitation go
17 to matters of remedy, not to destruction of fundamental rights.” Chase Sec. Corp. v.
18 Donaldson, 325 U.S. 304, 314 (1945). Accordingly, “a state court’s failure properly to
19 apply a state statute of limitations does not violate due process or, indeed, any other
20 provision of the Constitution or a federal statute.” Loeblein v. Dormire, 229 F.3d 724,
21 726 (8th Cir. 2000). In other words, “a state’s misapplication of its own statute of
22 limitations does not violate federal due process per se.” Belvin v. Addison, 561 Fed.
23 Appx. 684, 686 (10th Cir. 2014) (unpublished decision, citing Loeblin). Numerous
24 courts have held that such a claim cannot lead to habeas relief. See, e.g., Monplaisir v.
25 Perez, 2015 WL 1792378, at *3 (C.D. Cal. Apr. 14, 2015); Gadlin v. Cate, 2014 WL
26 3734618, at *14 (C.D. Cal. July 25, 2014) (citing Loeblein); Villanueva v. Frauenheim,
27 2014 WL 4245914, at *6 (C.D. Cal. Apr. 7, 2014), report and recommendation adopted,
28 2014 WL 4244257 (C.D. Cal. Aug. 22, 2014) (same); Cumplido v. Foulk, 2014 WL

                                                   24
                                                                               17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4480 Page 25 of 37



 1 462842, at *5 (C.D. Cal. Feb. 4, 2014) (same); Maldonado v. McEwen, 2012 WL
 2 3762484, at *5 (C.D. Cal. July 3, 2012), report and recommendation adopted, 2012 WL
 3 3762477 (C.D. Cal. Aug. 24, 2012) (same). Accordingly, any allegation that a
 4 prosecution was barred by a state statute of limitations is an issue of state law, and a
 5 federal habeas court has no authority to re-examine a state court’s determination of state
 6 law. See Estelle v. McGuire, 502 U.S. 62, 68 (1991). A federal court cannot grant
 7 habeas relief “for errors of state law[. I]t is not the province of a federal habeas court to
 8 reexamine state-court determinations on state-law questions.” Id. at 67.
 9         The California Court of Appeal’s determination of state law is therefore binding on
10 the Court. See Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (per curiam) (“[A] state
11 court’s interpretation of state law announced on direct appeal of challenged conviction
12 binds a federal court sitting in habeas corpus.”); Hicks v. Feiock, 485 U.S. 624, 629
13 (1988) (even determination of state law made by intermediate appellate court must be
14 followed). The appellate court expressly determined that the indictments were timely
15 under the applicable statute of limitations. (Lodgment No. 2 at 23.) The appellate court
16 found that “there was substantial evidence for the jury to reject [Petitioner’s] argument”
17 that the charges were not brought within the four-year statute of limitations. (Id. at 16.)
18 The appellate court rejected Petitioner’s argument that “had the victims investigated [the
19 matter], they would have discovered” facts, which would have allowed them to “know
20 that a crime had potentially occurred before February 13, 2009. (Id. at 15.) The court
21 reasoned that “[e]ven assuming, however, that each victim had done some investigation,
22 the testimony of [Petitioner’s] own expert suggested such an investigation would not
23 have led the victims to believe a crime had been committed. (Id.) After thoroughly
24 examining all of the facts pertaining to each challenged count, the appellate court found
25 that “substantial evidence supported the jury’s implied finding that the statute of
26 limitations had not expired for the challenged counts.” (Id. at 23.)
27         Under Estelle, the California Court of Appeal’s determination of state law is
28 binding and Petitioner’s claim as to the application of the statute of limitations is not

                                                  25
                                                                             17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4481 Page 26 of 37



 1 reviewable in this federal habeas proceeding. Additionally, Petitioner fails to show that
 2 the California Court of Appeal’s decision was an objectively unreasonable application of
 3 clearly established federal law. Even if Petitioner had identified clearly established
 4 federal law that protects against criminal convictions after the expiration of the statute of
 5 limitations, he would still fail to establish that the state court misapplied federal law or
 6 committed some constitutional violation. As the state appellate court correctly pointed
 7 out, due to Petitioner’s position of trust and close relationship with the victims, it was
 8 harder for the victims to believe a crime had been committed, which suspends the
 9 running of the statute of limitations. (Id. at 15-16.)
10         Petitioner has not adequately alleged that the state court committed any error in
11 interpreting the statute of limitations or that this has caused a prejudicial pre-charging
12 delay. Petitioner's due process argument regarding the statute of limitations does not
13 raise a federal question that this Court can reach under AEDPA. Accordingly, the Court
14 finds the state court’s adjudication of this claim is neither contrary to, nor involves an
15 unreasonable application of, clearly established federal law, and is not based on an
16 unreasonable determination of the facts. Therefore, this Court ADOPTS the Magistrate
17 Judge’s recommendation to DENY habeas relief on the statute of limitations claim.
18                3.    Denial of Right to a Speedy Trial
19         Petitioner claims that his Sixth Amendment right to speedy trial was violated by
20 pre-charging delay that impaired his ability to defend against the charges. (ECF No. 10-1
21 at 1-7.) To assert that his right to a speedy trial was violated because of a pre-charging
22 delay, Petitioner cites Barker v. Wingo, 407 U.S. 514 (1972), arguing that “[t]he timeline,
23 prepared by the prosecution, shows working on the case for only 65 days of a [three]-year
24 investigation” thereby creating a delay of at least two and a half years. (Id. at 3.)
25 Additionally, Petitioner argues that “[t]he [c]ourt ruled clearly that the delay was caused
26 by prosecution’s ‘unjustified’ ‘negligence,’ and that ‘definitely’ documents were ‘not
27 available.’” (Id.) Petitioner further alleges to have asserted his right to a speedy trial,
28 and that he suffered prejudice as the delay's result. (Id.)

                                                  26
                                                                             17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4482 Page 27 of 37



 1         Respondent counters that “[t]he state court correctly held the federal right to a
 2 speedy trial attaches only after an arrest or the filing of an indictment or information.”
 3 (ECF No. 19-1 at 20.)
 4                      i.     The Clearly Established Federal Law
 5         The speedy trial provision of the Sixth Amendment does not apply to pre-charging
 6 delay. United States v. Marion, 404 U.S. 307, 320-21 (1971) (holding that “it is either a
 7 formal indictment or information or else the actual restraints imposed by arrest and
 8 holding to answer a criminal charge that engage the particular protections of the speedy
 9 trial provision of the Sixth Amendment.”). “Arrest is a public act that may seriously
10 interfere with the defendant’s liberty, whether he is free on bail or not, and that may
11 disrupt his employment, drain his financial resources, curtail his associations, subject him
12 to public obloquy, and create anxiety in him, his family and his friends.” Marion, 404
13 U.S. at 320.
14         “The right to a speedy trial is generically different from any of the other rights
15 enshrined in the Constitution for the protection of the accused.” Barker v. Wingo, 407
16 U.S. 514, 515 (1972) (emphasis added). The Supreme Court has declined to extend the
17 reach of the speedy trial provision of the Sixth Amendment to the period prior to arrest.
18 Marion, 404 U.S. at 321. The Supreme Court has held “as far as the Speedy Trial Clause
19 of the Sixth Amendment is concerned, [a lengthy preindictment] delay is wholly
20 irrelevant.” Lovasco, 431 U.S. at 787 (emphasis added).
21                      ii.    The State Court’s Ruling
22         This claim was exhausted on direct appeal. The California Court of Appeal denied
23 this claim on direct appeal and the California Supreme Court summarily denied
24 Petitioner’s petition for review. (Lodgment Nos. 2, 5.) Accordingly, this Court looks
25 through to the reasoned decision of the California Court of Appeal as the relevant state
26 court adjudication on the merits for purpose of the AEDPA standard of review.
27         In making its determination regarding this claim, the appellate court relied on
28 California authority, holding that “[d]elay in charging a defendant after commission of an

                                                  27
                                                                             17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4483 Page 28 of 37



 1 alleged crime (pre-charging delay) does not implicate speedy trial rights.” (Lodgment
 2 No. 2 at 5.) Additionally, the court relied on the clearly established Federal law, Marion,
 3 to conclude that “[t]he federal right to a speedy trial attaches only after an arrest or the
 4 filing of an indictment or information, although California extends the right by holding
 5 that it attaches after a complaint has been filed.” (Id.) Accordingly, the court did not
 6 consider any facts prior to the arrest in ruling on Petitioner’s speedy trial violation due to
 7 pre-charging delay. (See id.)
 8                      iii.   Analysis
 9         In this case, Petitioner was not arrested, charged, or otherwise subjected to formal
10 restraint prior to the issuance of an arrest warrant and his subsequent arrest on January
11 29, 2013. (See Lodgment No. 2 at 8.) It was this event, therefore, that transformed
12 Petitioner into an “accused” defendant subject to the speedy trial protections of the Sixth
13 Amendment. Therefore, Barker factors do not apply to a claim of violation of the right to
14 a speedy trial caused by pre-charging delays. Petitioner incorrectly applies Barker factors
15 to this claim. However, to determine whether the pre-charging delay violated Petitioner’s
16 right to a speedy trial, the California Court of Appeal correctly relied on the clearly
17 established Federal law, Marion, and properly declined to extend the reach of the speedy
18 trial provision of the Sixth Amendment to the period prior to Petitioner’s arrest.
19         Accordingly, the Court finds the state court’s adjudication of this claim is neither
20 contrary to, nor involves an unreasonable application of, clearly established federal law,
21 and is not based on an unreasonable determination of the facts. Therefore, this Court
22 ADOPTS the Magistrate Judge’s recommendation to DENY habeas relief on denial of
23 right to a speedy trial claim based on pre-charging delay.
24 III.    Post-charging Delay: Denial of Right to a Speedy Trial (Claim two)
25         Petitioner claims that his Sixth Amendment right to speedy trial was violated by
26 post-charging delay that impaired his ability to defend against the charges. (ECF No. 10-
27 1 at 2.) Specifically, he alleges that he was denied his due process rights as a result of
28 “‘unjustified’ and ‘negligent’ delays in an already ‘old case’” by the prosecution after he

                                                  28
                                                                             17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4484 Page 29 of 37



 1 was charged. (ECF No. 10 at 7; ECF No. 10-1 at 1-8.) Respondent counters that the
 2 state court reasonably rejected the claim that the post-charging delay violated Petitioner’s
 3 right to speedy trial because Petitioner himself was responsible for the delays and waived
 4 his speedy trial right by requesting numerous delays. (ECF No. 19-1 at 18-19.)
 5         A.     Clearly Established Federal Law
 6         The Sixth Amendment guarantees that “[i]n all criminal prosecutions, the accused
 7 shall enjoy the right to a speedy . . . trial . . . .” U.S. Const. amend VI. A speedy trial is a
 8 fundamental right guaranteed the accused by the Sixth Amendment and imposed by the
 9 Due Process Clause of the Fourteenth Amendment on the states. Klopfer v. North
10 Carolina, 386 U.S. 213, 223 (1967). The Supreme Court has not devised a per se rule to
11 determine whether the right to a speedy trial has been violated. Instead, courts must
12 apply a flexible functional analysis, and consider and weigh the following factors in
13 evaluating a speedy trial claim: (1) “whether [the] delay before trial was uncommonly
14 long,” (2) “whether the government or the criminal defendant is more to blame for that
15 delay,” (3) “whether, in due course, the defendant asserted his right to a speedy trial,” and
16 (4) “whether he suffered prejudice as the delay’s result.” Doggett v. United States, 505
17 U.S. 647, 651 (1992); Barker v. Wingo, 407 U.S. 514, 530 (1972). As the Supreme Court
18 explained in its seminal decision in Barker, none of the four factors are either a necessary
19 or sufficient condition for finding a speedy trial deprivation. Barker, 407 U.S. at 533.
20 They are related factors and must be considered together with such other circumstances
21 as may be relevant. Id. at 533. Barker adopted a “difficult and sensitive balancing
22 process” through which “the conduct of both the prosecution and the defendant are
23 weighed.” Id. at 530, 533.
24         B.     The State Court’s Ruling
25         On direct appeal, the California Court of Appeal denied Petitioner’s claim that the
26 post-charging delay violated his right to a speedy trial and the California Supreme Court
27 summarily denied Petitioner’s petition for review. (Lodgment Nos. 2, 4.) Therefore, this
28 claim was exhausted on direct appeal. Accordingly, this Court looks through to the

                                                  29
                                                                              17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4485 Page 30 of 37



 1 reasoned decision of the California Court of Appeal as the relevant state court
 2 adjudication on the merits for purpose of the AEDPA standard of review.
 3         To determine whether the post-charging delay violated Petitioner’s right to a
 4 speedy trial, the California Court of Appeal relied on California authority, People v.
 5 Wilson, 60 Cal. 2d 139, 146 (1963), stating that “the constitutional or statutory right to a
 6 speedy trial may be waived if not asserted prior to commencement of trial.” (Lodgment
 7 No. 2 at 5.) The court noted that Petitioner “never sought a dismissal based on post-
 8 charging delay.” (Id.) The court further noted that “the record shows that after charges
 9 were filed, [Petitioner] requested numerous continuances of the preliminary hearing and
10 three trial continuances.” (Id.) Accordingly, the court concluded that “[u]nder these
11 facts, [Petitioner] waived his right to a speedy trial.” (Id.)
12         C.     Analysis
13         As noted above, AEDPA imposes a “highly deferential standard for evaluating
14 state court rulings, which demands that state court decisions be given the benefit of the
15 doubt.” Woodford, 537 U.S. at 24. Moreover, this substantial deference is at an apex
16 when we are reviewing a state court’s application of a broad, general standard because
17 judicial application of a general standard “can demand a substantial element of
18 judgment”; the more general the rule provided by the Supreme Court, the more latitude
19 the state courts have in reaching reasonable outcomes in case-by-case determinations.
20 Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). Therefore, the state courts’ greater
21 leeway in reasonably applying a general rule translates to a narrower range of decisions
22 that are objectively unreasonable under AEDPA. See id. Determining whether a
23 defendant’s speedy-trial right has been violated requires the application of just such a
24 standard. Barker explained that the right to a speedy trial “is a more vague concept than
25 other procedural rights,” and it is “impossible to determine with precision when the right
26 has been denied . . . . [A]ny inquiry into a speedy trial claim necessitates a functional
27 analysis of the right in the particular context of the case.” Barker, 407 U.S. at 521.
28 Therefore, under section 2254(d)(1), the Court is required to give the widest of latitude to

                                                  30
                                                                            17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4486 Page 31 of 37



 1 a state court’s conduct of its speedy-trial analysis. Accordingly, the Court reviews the
 2 California Court of Appeal’s decision applying Barker’s general principles with
 3 increased deference.
 4               1.      Length of Delay
 5         The first factor of the Barker test—length of the delay—is a dual inquiry. First, as
 6 a threshold matter, only if the delay is “presumptively prejudicial” need the Court inquire
 7 into the remaining Barker factors. Barker, 407 U.S. at 530. Second, “if the accused
 8 makes this showing, the court must then consider, as one factor among several, the extent
 9 to which the delay stretches beyond the bare minimum needed to trigger judicial
10 examination of the claim.” Doggett, 505 U.S. at 652. In examining the first prong of the
11 delay factor, the Ninth Circuit has held that presumptive prejudice is not dispositive;
12 instead, it is simply part of the mix of relevant facts and its importance increases with the
13 length of the delay. United States v. Gregory, 322 F.3d 1157, 1162 (9th Cir. 2003).
14 Depending on the nature of the charges, lower courts have generally found post-
15 accusation delay presumptively prejudicial as it approaches one year. Doggett, 505 U.S.
16 at 652 n. 1. See also Gregory, 322 F.3d at 1162 (twenty-two-month delay between first
17 superseding indictment and trial date was presumptively prejudicial but did not weigh
18 heavily in defendant’s favor because it was not excessively long).
19         Here, the Court finds that the first Barker factor weighs in favor of Petitioner. The
20 State filled the initial charging document in February 2013. (CT at 1.) Two years later,
21 in February 2015, the case was brought to trial. (CT at 781.) The Court agrees that the
22 two-year delay is sufficient length of time to require consideration of the remaining
23 Barker factors. See Doggett, 505 U.S. at 651-52. Moreover, in considering the second
24 part of the delay inquiry, the Court finds that the two-year delay exceeds the “bare
25 minimum” for “judicial examination of the claim.” Doggett, 505 U.S. at 652. See United
26 States v. Lam, 251 F.3d 852, 856 (9th Cir. 2001) (noting the general consensus among
27 circuit courts is that eight months constitutes a threshold minimum delay triggering a
28 speedy trial right). Cf. United States v. King, 483 F.3d 969, 976 (9th Cir. 2007) (finding

                                                 31
                                                                            17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4487 Page 32 of 37



 1 nearly two years delay in bringing the matter to trial was not excessive). Accordingly,
 2 the Court finds that this factor weighs in favor of Petitioner. The Court now looks to the
 3 second, third, and fourth Barker factors.
 4               2.      Reasons for the Delay
 5         The second prong in the Barker analysis is consideration of the reasons for delay.
 6 Barker, 407 U.S. at 530. Specifically, the second Barker factor asks “whether the
 7 government or the criminal defendant is more to blame for that delay.” Doggett, 505
 8 U.S. at 651. Courts generally look to the reasons for the delay in commencing the trial to
 9 determine whether those reasons are deliberate, neutral, or valid. Barker, 407 U.S. at
10 531. Intentional delays which obtain a strategic advantage for the prosecution are
11 weighed heavily against the government. Id. at 531. “[A] valid reason, such as a missing
12 witness, should serve to justify appropriate delay.” Id. at 531. “A more neutral reason
13 such as negligence or overcrowded courts should be weighed less heavily, but
14 nevertheless should be considered because the ultimate responsibility for such
15 circumstances must rest with the government rather than the defendant.” Id. On the
16 other hand, “[d]elay attributable to the defendant’s own acts or to tactical decisions by
17 defendant’s counsel will not bolster a defendant’s speedy trial argument.” McNeely v.
18 Blanas, 336 F.3d 822, 827 (9th Cir. 2003). “[I]f delay is attributable to the defendant,
19 then his waiver may be given effect under standard waiver doctrine.” Barker, 407 U.S. at
20 529. See also Vermont v. Brillon, 556 U.S. 81, 90 (2009) (delay caused by continuances
21 requested by the defendant did not violate defendant’s speedy trial rights since “delay
22 caused by the defense weighs against the defendant”).
23         Here, Respondent contends that Petitioner “[b]y his own conduct, [] waived any
24 claim to a violat[ion] of speedy trial.” (ECF No. 19-1 at 27.) Although a two-year delay
25 in this case is substantial, Respondent argues that the delay should be weighed against
26 Petitioner because he relinquished his right to a speedy trial by requesting numerous
27 continuances of the preliminary hearing and trial. (ECF No. 19-1 at 23-27.) Petitioner
28 does not refute that he unequivocally waived his speedy trial rights by repeatedly

                                                 32
                                                                           17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4488 Page 33 of 37



 1 continuing the preliminary hearing and the trial date. Petitioner does not assert that the
 2 district attorney was responsible for continuing his trial, and he does not deny
 3 Respondent’s contention that Petitioner was responsible for the continuances.
 4         The record shows that after Petitioner was arraigned, on January 30, 2013, the case
 5 was continued from time to time for the next two-years without objection. (CT at 736-
 6 81.) Petitioner was arrested on January 29, 2013, when the prosecution filed an original
 7 complaint. (CT at 605, 1.) Due to the prosecution’s conflict with the preliminary hearing
 8 date set for February 13, 2013, charges were dismissed and, subsequently, re-filed on
 9 February 14, 2013. Petitioner was arraigned on February 15, 2013, and released on bail
10 within ten days and remained free of custody on bond until the verdicts were returned.
11 (CT at 736-738, 838.) Consequently, Petitioner waived his statutory time for a
12 preliminary hearing four times by requesting continuances on February 27, 2013, May 1,
13 2013, August 22, 2013, and September 18, 2013; a preliminary hearing was finally held
14 on December 9-12, 2013. (CT at 740, 742, 746, 750-61.) At the end of the preliminary
15 hearing, Petitioner waived his statutory right to trial within sixty days, and upon defense
16 counsel’s request, a trial date was set for May 22, 2014. (CT at 759.) On March 7, 2014,
17 Petitioner again waived statutory time for trial, and trial was re-set for August 11, 2014.
18 (CT at 765.) On August 4, 2014, Petitioner again continued the trial date until August 18,
19 2014. (CT at 767.) On August 20, 2014, a status conference was set for October 31,
20 2014, and trial call set for December 2, 2014. (CT at 768-69.) However, at the October
21 31, 2014 status conference, Petitioner again waived his statutory time for trial and upon
22 Petitioner’s request, the case was continued until February 3, 2015. (CT at 770.) The
23 parties reported for jury trial on February 3, and voir dire of prospective jurors began on
24 February 10. (CT at 772-81.) Accordingly, the record shows that from 2013 to 2015,
25 numerous continuances were sought by Petitioner’s attorney with Petitioner’s consent.
26 Based on a review of the record as a whole, the Court finds that the two-year delay is
27 attributable to Petitioner because the two-year post-charging delay is a result of
28 defendant’s own acts of requesting numerous continuances. Additionally, Petitioner

                                                 33
                                                                           17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4489 Page 34 of 37



 1 neither asserted his right to a speedy trial nor did he object to any continuances requested
 2 by his counsel. Therefore, Barker’s second factor does not support Petitioner’s claim
 3 because Petitioner, rather than the state, is substantially “more to blame” for the delay.
 4                3.     Petitioner’s Assertion of the Right
 5         A petitioner’s assertion of his speedy trial right is “entitled to strong evidentiary
 6 weight in determining whether the [petitioner] [was] deprived of the right.” Barker, 407
 7 U.S. at 531-32. The “failure to assert the right will make it difficult for a [petitioner] to
 8 prove that he was denied a speedy trial.” Id. at 532. However, even repeated assertions
 9 of a petitioner’s speedy trial right “must be viewed in the light of [Petitioner’s] other
10 conduct.” United States v. Loud Hawk, 474 U.S. 302, 314 (1986) (finding that
11 defendants’ repeated assertions of their speedy trial rights were contradicted by their
12 filings of frivolous petitions in the appellate courts and of repeated and unsuccessful
13 motions in the trial court, which contributed to the delay in their trial). See United States
14 v. Lam, 251 F.3d 852, 858 (9th Cir.), amended, 262 F.3d 1033 (9th Cir.2001) (finding
15 defendant bound by his attorney’s actions in having sought several continuances, but
16 noting that defendant can preserve his rights to a speedy trial when he expressly asserts
17 his rights and his actions contradict his counsel’s). Petitioner had ample opportunity to
18 object to any of the continuances and to assert his right to a speedy trial but the record
19 does not show that he ever objected. Nowhere did Petitioner assert his right to a speedy
20 trial because Petitioner never specifically asked for his case to go to trial. Instead of
21 asserting his right to proceed to trial promptly, the record shows that Petitioner through
22 his counsel asked for several continuances, which caused the post-charging delay. While
23 Petitioner may have been within his rights to ask for those continuances, he cannot take
24 advantage of the delay that the continuances inevitably and unavoidably caused by now
25 claiming that he was denied his rights to a speedy trial. Therefore, Barker’s third factor
26 does not support Petitioner’s claim because Petitioner’s failure to assert his right to a
27 speedy trial makes it difficult for Petitioner to prove that he was denied a speedy trial.
28 / / /

                                                  34
                                                                              17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4490 Page 35 of 37



 1               4.      Prejudice
 2         If a petitioner is responsible for the delay in his trial, then, he carries the heavy
 3 burden of demonstrating actual prejudice to succeed on a speedy trial claim. United
 4 States v. Aguirre, 994 F.2d 1454, 1458 (9th Cir.1993). “Doggett holds that we should
 5 presume prejudice only if the [petitioner] is not responsible for the delay.” Id. at 1457.
 6 “[However, even] such presumptive prejudice cannot alone carry a Sixth Amendment
 7 claim without regard to the other Barker criteria.” Doggett, 505 U.S. at 655.
 8 Accordingly, Petitioner bears the burden of demonstrating actual prejudice under the
 9 fourth Barker factor because he is responsible for the delay in his trial. Actual prejudice
10 can be shown in three ways: (1) “oppressive pretrial incarceration”; (2) “anxiety and
11 concern of the accused”; and (3) “the possibility that the accused’s defense will be
12 impaired by dimming memories and loss of exculpatory evidence.” Doggett, 505 U.S. at
13 654. “Of these forms of prejudice, the most serious is the last, because the inability of
14 [the accused] adequately to prepare his case skews the fairness of the entire system.” Id.
15         Petitioner has failed to make out a successful speedy trial claim because he has not
16 shown precisely how he was prejudiced by the delay between his indictment and trial.
17 Petitioner does not credibly point to any specific damage to his defense stemming from
18 the post-charging delay in his trial. Petitioner cannot assert oppressive pretrial
19 incarceration because, as noted above, he was arraigned on February 15, 2013, and
20 released on bail within ten days and remained free of custody on bond until the verdicts
21 were returned. (CT at 736-738, 838.) Moreover, Petitioner does not claim that his
22 defense was impaired by dimming memories and loss of exculpatory evidence as a result
23 of post-charging delay. The only real prejudice that Petitioner may credibly claim is that
24 the delay caused him anxiety and concern. However, this factor must be balanced and
25 assessed in light of the other Barker factors, including the reasons and responsibility for
26 the delay. After a careful review of the record, the Court finds that Petitioner is
27 responsible for the delay in his trial and that he did not appropriately assert his speedy
28 trial rights. His anxiety and concern caused by the two-year, post-charging delay may

                                                   35
                                                                               17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4491 Page 36 of 37



 1 weigh in favor of Petitioner, but by itself, it cannot be said to outweigh these other
 2 considerations especially given that the numerous continuances sought by Petitioner are
 3 largely, if not wholly, to blame for this lapse of time. Therefore, in light of other Barker
 4 factors, Barker’s final factor of prejudice does not support Petitioner’s claim.
 5         Upon weighing each of the Barker factors, the Court concludes that although the
 6 first Barker factor, the length of the delay, about two years from accusatory pleading to
 7 the beginning of trial, is considerable, it is outweighed by the second, third, and fourth
 8 Barker factors. Petitioner has failed to show prejudice or an excessive delay not
 9 attributable to him; therefore, he has failed to prove a violation of his Sixth Amendment
10 right to a speedy trial. Accordingly, the Court finds the state court’s adjudication of this
11 claim, on the basis that Petitioner waived his right to a speedy trial by not invoking it and
12 requesting the delays, is neither contrary to, nor involves an unreasonable application of,
13 clearly established federal law, and is not based on an unreasonable determination of the
14 facts. Accordingly, this Court ADOPTS the Magistrate Judge’s recommendation to
15 DENY habeas relief as to claim two.
16 IV.     CERTIFICATE OF APPEALABILITY
17         Under AEDPA, a state prisoner seeking to appeal a district court’s denial of a
18 habeas petition must obtain a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A).
19 Pursuant to Rule 11 of the Federal Rules Governing Section 2254 cases, “[t]he district
20 court must issue or deny a certificate of appealability when it enters a final order adverse
21 to the applicant.” A certificate of appealability should be issued only where the petition
22 presents “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
23 2253(c)(2). To obtain a certificate of appealability, a petitioner must show “that
24 reasonable jurists would find the district court’s assessment of the constitutional claims
25 debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court finds that
26 Petitioner has failed to demonstrate that “jurists of reason would find it debatable whether
27 the petition states a valid claim” that Petitioner was denied a constitutional right. Id.
28 Accordingly, after reviewing Petitioner’s First Amended Petition, the Court sua sponte

                                                  36
                                                                            17-cv-0074-GPC-AHG
 Case 3:17-cv-00074-GPC-AHG Document 28 Filed 07/28/20 PageID.4492 Page 37 of 37



1 DENIES a certificate of appealability.
2 V.     CONCLUSION
3        For all the foregoing reasons, the Court OVERRULES Petitioner’s Objections,
4 ADOPTS the Report and Recommendation, DENIES the Petition for Writ of Habeas
5 Corpus, and DENIES a certificate of appealability.
6        IT IS SO ORDERED.
7
8
9 Dated: July 28, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             37
                                                                    17-cv-0074-GPC-AHG
